DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 16 and 18, claims do not positively recite any further structural limitations of the invention, the clamp. Therefore, the claimed limitations of claims 16 and 18 are considered as intended uses which the invention is only required to be capable of performing.
Regarding claim 27, claim does not positively recite any further method step. Therefore, the claimed limitation of claim 27 is considered as intended use which performing the claimed method of the preceding claim(s) is only required to be capable of performing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, 14-21, 23-28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Harrison (4,171,142).
Regarding claim 10, Harrison (‘142) discloses a clamp (fig3) for repairing a pipe coupling (fig2) between a first pipe section 30 (fig2; one on the left) and a second pipe section 30 (fig2; one on the right) through which fluid flows during the repair, comprising: 
a first clamp unit 110 (fig4; col.4 lines3-4; one on the left; 110F, hereinafter), the first clamp unit 110F comprising:
	a first end (a top end; fig3), the first end comprising: 
		a first flange 132 (col.4 line43; figs3-4; one on the top end; 132F, hereinafter); and
		a plurality of first flange holes 134 (col.4 line45; figs3-4; one on the top end; 134F, hereinafter) extending through the first flange 132F; 
a second end (a bottom end; fig3);
a first body portion (fig4; a semi-cylindrical body of the first clamp unit 110F) extending between the first end and the second end (figs3-4); and 
a first window (an interior space defined by an inner peripheral surface of the first body portion) in the first body portion for exposing a first flange 32 of the pipe coupling (figs2-3); 
a second clamp unit 110 (col.4 lines3-4; one on the right; fig4; 110S, hereinafter) removably coupled to the first clamp unit 110F (via elements 136 and 138; col.4 lines46-47; fig4), the second clamp unit 110S comprising:
	a first end (a top end; fig3), the first end comprising:
		a second flange 132 (col.4 line43; figs3-4; one on the top end; 132S, hereinafter); and
		a plurality of second flange holes 134 (col.4 lines45; figs3-4; one on the top end; 134S, hereinafter) extending through the second flange 132S, and aligned with the plurality of first flange holes 134F in the first clamp unit 110F (fig3-4); 
	a second end (a bottom end; fig3);
	a second body portion (fig4; a semi-cylindrical body of the second clamp unit 110S) extending between the first end and the second end (figs3-4); and
	a second window (an interior space defined by an inner peripheral surface of the scone body portion) in the second body portion for exposing a second flange 32 of the pipe coupling (figs2-3); and
a coupling 136,138 (col.4 lines46-47; fig4) constructed and arranged to extend through each of the aligned first and second flange holes 134F,134S.   
Regarding claim 11, Harrison discloses the clamp of claim 10, wherein the coupling 136,138 includes a bolt 136 (col.4 line47) that extends through the aligned first and second flange holes 134F,134S and mates with a threaded nut 138 (col.4 line47) in communication with the bolt 136.
Regarding claim 12, Harrison discloses the clamp of claim 11, wherein a force created by the threaded nut 138 about the bolt 136 causes the first ends of the first and second clamp units 110F,110S, respectively, to move axially toward each other, which in turn causes the first and second clamp units 110F,110S to tighten around the pipe coupling (figs3-4; col.4 lines46-47, 58-61).
Regarding claim 14, Harrison discloses the clamp of claim 10, wherein the second of the first clamp unit 110F comprises a third flange 132 (col.4 line43; figs3-4; one on the bottom end; 132T, hereinafter) and at least one third flange hole134 (col.4 line45; figs3-4; one on the bottom end; 134T, hereinafter) and the second end of the second clamp unit 110S comprises a fourth flange 132 (col.4 line43; figs3-4; one on the bottom end; 132H, hereinafter) and at least one fourth flange hole 134 (col.4 line45; figs3-4; one on the bottom end; 134H, hereinafter) aligned with the third flange hole 134T of the first clamp unit 110F (figs3-4).
Regarding claim 15, Harrison discloses the clamp of claim 10, wherein the body portion (the semi-cylindrical bodies) of each of the first and second clamp units 110F,110S has an arc shape (fig4) so that a combination of the first and second clamp units 110F,110S coupled to each other is ring shaped (figs3-4).
Regarding claim 16, Harrison discloses the clamp of claim 10, wherein the first and second clamp units 110F,110S apply a force directly on the pipe coupling (figs3-4) that counteracts a force caused by fluid pressure at the pipe sections (when the fluid flows within the pipe sections. Also, claim does not positively recite how great the pressure is.).
Regarding claim 17¸ Harrison discloses the clamp of claim 10, wherein the first ends (on the top end) of the first and second clamp units 110F,110S, respectively, are coupled together at a first position of the clamp (fig3), wherein the second ends (on the bottom end) of the first and second clamp units 110F,110S, respectively, are coupled together at a second position (fig3) of the clamp opposite the first position (fig3), and wherein the first window (defined between the top/first end and the bottom/second end of the first clamp unit 110F) of the first clamp unit 110F is at a third position between the first and second positions (fig3), and the second window (defined between the top/first end and the bottom/second end of the second clamp unit 110F) of the second clamp unit 110S is at a fourth position opposite the third position (fig3), and between the first and second positions (fig3).
Regarding claim 18, Harrison discloses the clamp of claim 10, wherein fluid in the underlying pipe is under pressure. As set forth above, claimed limitations are interpreted as intended use where it is only required for the clamp to be capable of. In this case, the pipe (which is not positively recited as a structural part of the clamp) is capable of receiving fluid. Therefore, the pipe is capable of performing the recited intended use. Also, claim does not positively recite how great the pressure is.
Regarding claim 19, Harrison (‘142) discloses a method for repairing a pipe coupling (fig2) between a first pipe section 30 (fig2; one on the left) and a second pipe section 30 (fig2; one on the right) through which fluid flows during the repair, comprising: 
removably coupling (via elements 136,138, col.4 lines46-47) a first clamp unit 110 (fig4; col.4 lines3-4; one on the left; 110F, hereinafter) and a second clamp unit 110 (fig4, col.4 lines3-4; one on the right; 110S, hereinafter), the first clamp unit 110F comprising:
	a first end (a top end; fig3), the first end comprising: 
		a first flange 132 (col.4 line43; figs3-4; one on the top end; 132F, hereinafter); and
		a plurality of first flange holes 134 (col.4 line45; figs3-4; one on the top end; 134F, hereinafter) extending through the first flange 132F; 
a second end (a bottom end; fig3);
a first body portion (fig4; a semi-cylindrical body of the first clamp unit 110F) extending between the first end and the second end (figs3-4); and 
a first window (an interior space defined by an inner peripheral surface of the first body portion) in the first body portion for exposing a first flange 32 of the pipe coupling (figs2-3); 
the second clamp unit 110S comprising:
	a first end (a top end; fig3), the first end comprising:
		a second flange 132 (col.4 line43; figs3-4; one on the top end; 132S, hereinafter); and
		a plurality of second flange holes 134 (col.4 lines45; figs3-4; one on the top end; 134S, hereinafter) extending through the second flange 132S, and aligned with the plurality of first flange holes 134F in the first clamp unit 110F (fig3-4); 
	a second end (a bottom end; fig3);
	a second body portion (fig4; a semi-cylindrical body of the second clamp unit 110S) extending between the first end and the second end (figs3-4); and
	a second window (an interior space defined by an inner peripheral surface of the scone body portion) in the second body portion for exposing a second flange 32 of the pipe coupling (figs2-3); and
extending a coupling 136,138 (col.4 lines46-47; fig4) through each of the aligned first and second flange holes 134F,134S.   
Regarding claim 20, Harrison discloses the method of claim 19, wherein the coupling 136,138 includes a bolt 136 (col.4 line47) that extends through the aligned first and second flange holes 134F,134S and mates with a threaded nut 138 (col.4 line47) in communication with the bolt 136.
Regarding claim 21, Harrison discloses the method of claim 20, wherein a force created by the threaded nut 138 about the bolt 136 causes the first ends of the first and second clamp units 110F,110S, respectively, to move axially toward each other, which in turn causes the first and second clamp units 110F,110S to tighten around the pipe coupling (figs3-4; col.4 lines46-47, 58-61).
Regarding claim 23, Harrison discloses the method of claim 19, wherein the second of the first clamp unit 110F comprises a third flange 132 (col.4 line43; figs3-4; one on the bottom end; 132T, hereinafter) and at least one third flange hole134 (col.4 line45; figs3-4; one on the bottom end; 134T, hereinafter) and the second end of the second clamp unit 110S comprises a fourth flange 132 (col.4 line43; figs3-4; one on the bottom end; 132H, hereinafter) and at least one fourth flange hole 134 (col.4 line45; figs3-4; one on the bottom end; 134H, hereinafter) aligned with the third flange hole 134T of the first clamp unit 110F (figs3-4).
Regarding claim 24¸ Harrison discloses the method of claim 19, wherein the body portion (the semi-cylindrical bodies) of each of the first and second clamp units 110F,110S has an arc shape (fig4) so that a combination of the first and second clamp units 110F,110S coupled to each other is ring shaped (figs3-4).
Regarding claim 25, Harrison discloses the method of claim 19, wherein the first and second clamp units 110F,110S apply a force directly on the pipe coupling (figs3-4) that counteracts a force caused by fluid pressure at the pipe sections (when the fluid flows within the pipe sections. Also, claim does not positively recite how great the pressure is).
Regarding claim 26, Harrison discloses the method of claim 19, wherein the first ends (on the top end) of the first and second clamp units 110F,110S, respectively, are coupled together at a first position of the clamp (fig3), wherein the second ends (on the bottom end) of the first and second clamp units 110F,110S, respectively, are coupled together at a second position (fig3) of the clamp opposite the first position (fig3), and wherein the first window (defined between the top/first end and the bottom/second end of the first clamp unit 110F) of the first clamp unit 110F is at a third position between the first and second positions (fig3), and the second window (defined between the top/first end and the bottom/second end of the second clamp unit 110F) of the second clamp unit 110S is at a fourth position opposite the third position (fig3), and between the first and second positions (fig3).
Regarding claim 27, Harrison discloses the method of claim 19, wherein fluid in the underlying pipe is under pressure. As set forth above, claimed limitations are interpreted as intended use where it is only required for the clamp to be capable of. In this case, the pipe (which is not positively recited as a structural part of the clamp) is capable of receiving fluid. Therefore, the pipe is capable of performing the recited intended use. Also, claim does not positively recite how great the pressure is.
Regarding claim 28, Harrison (‘142) discloses a clamp (fig3) for repairing a pipe coupling (fig2) between a first pipe section 30 (fig2; one on the left) and a second pipe section 30 (fig2; one on the right) through which fluid flows during the repair, the clamp formed according to a process comprising: 
removably (via elements 136,138, col.4 lines46-47) a first clamp unit 110 (fig4; col.4 lines3-4; one on the left; 110F, hereinafter) and a second clamp unit 110 (fig4, col.4 lines3-4; one on the right; 110S, hereinafter), the first clamp unit 110F comprising:
	a first end (a top end; fig3), the first end comprising: 
		a first flange 132 (col.4 line43; figs3-4; one on the top end; 132F, hereinafter); and
		a plurality of first flange holes 134 (col.4 line45; figs3-4; one on the top end; 134F, hereinafter) extending through the first flange 132F; 
a second end (a bottom end; fig3);
a first body portion (fig4; a semi-cylindrical body of the first clamp unit 110F) extending between the first end and the second end (figs3-4); and 
a first window (an interior space defined by an inner peripheral surface of the first body portion) in the first body portion for exposing a first flange 32 of the pipe coupling (figs2-3); 
the second clamp unit 110S comprising:
	a first end (a top end; fig3), the first end comprising:
		a second flange 132 (col.4 line43; figs3-4; one on the top end; 132S, hereinafter); and
		a plurality of second flange holes 134 (col.4 lines45; figs3-4; one on the top end; 134S, hereinafter) extending through the second flange 132S, and aligned with the plurality of first flange holes 134F in the first clamp unit 110F (fig3-4); 
	a second end (a bottom end; fig3);
	a second body portion (fig4; a semi-cylindrical body of the second clamp unit 110S) extending between the first end and the second end (figs3-4); and
	a second window (an interior space defined by an inner peripheral surface of the scone body portion) in the second body portion for exposing a second flange 32 of the pipe coupling (figs2-3); and
extending a coupling 136,138 (col.4 lines46-47; fig4) through each of the aligned first and second flange holes 134F,134S

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (4,171,142) in view of Rung et al (4,611,839).
Regarding claim 13¸ Harrison discloses the clamp of claim 10. However, Harrison does not explicitly disclose a use of a hinge at the second end (the bottom end) of the first clamp unit 110F and the second end (the bottom end) of the second clamp unit 110S. Instead, Harrison discloses a use of a bolt 136 (col.4 lines46-47) and a threaded nut 138 (col.4 lines46-47). Rung et al (‘839) teaches that both a use of a bolt and a threaded nut, and a hinge are for securing and tightening (col.4 lines5-9) as they are both well-known structural parts to secure and tighten parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison to use a hinge instead of a bolt and a threaded nut, as taught by Rung et al, as both a bolt and a threaded nut, and a hinge are well-known structural parts to secure and tighten parts.
Regarding claim 22, Harrison discloses the method of claim 19. However, Harrison does not explicitly disclose a use of a hinge at the second end (the bottom end) of the first clamp unit 110F and the second end (the bottom end) of the second clamp unit 110S. Instead, Harrison discloses a use of a bolt 136 (col.4 lines46-47) and a threaded nut 138 (col.4 lines46-47). Rung et al (‘839) teaches that both a use of a bolt and a threaded nut, and a hinge are for securing and tightening (col.4 lines5-9) as they are both well-known structural parts to secure and tighten parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison to use a hinge instead of a bolt and a threaded nut, as taught by Rung et al, as both a bolt and a threaded nut, and a hinge are well-known structural parts to secure and tighten parts.

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Harrison does not disclose a “window” because Harrison does not teach or suggest a “flange of a pipe coupling” extending through the “window”. However, the Office respectfully disagrees. The claim does not require the flange of a pipe coupling (recited as intended use) extending “through” the window. The claims only recite that the flange of the pipe coupling to be “exposed” which Harrison clearly teaches as the window is for exposing inner parts (i.e. the pipe coupling). Therefore, Applicant’s arguments are not persuasive. 
The Office suggests the claims to be amended to more clearly defining the location and how the window is positioned - i.e. the window on the body portion wherein the window extending through the body portion in a direction perpendicular to a longitudinal axis of the clamp unit. Applicant may request an interview to discuss about possible amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723